[On petition for rehearing. Opinion filed August 29, 1SS9.] Per Guriam. This petition for rehearing comes too late under the rules of this court, to be considered. Counsel for appellee, however, seeks to avoid the rule of court by consenting to a rehearing. Consent of counsel for appellant and appellee can not, however, avoid the fact appearing on this record, that the judgment of the Circuit Court was not excepted to, nor a motion for new trial entered. One or the other must be shown to give us jurisdiction to hear and determine a case on its merits. That can not be waived by counsel, nor can we recognize the right of counsel to waive the rules adopted by this court with reference to rehearing. This motion for a rehearing is dismissed. Motion dismissed.